Opinion by
Judge Lindsay:
It was held by this court in the case of Stone v. Riddell, 5 Bush 349, that the act of February 21, 1868 (Sess., Vol. 1, page 23), was *231void and not enforceable. The decision in that case is still adhered to, but the difficulty in the way of affording relief to appellant upon this appeal is that the record before us does not show that he, as county attorney, prosecuted in the examining courts the parties whose bonds were forfeited.
Garnett, for appellant.
To entitle the county attorney to the 15 per cent, allowed him by the act in question, it must appear that he prosecuted in the committing court, and assisted or offered to assist the commonwealth’s attorney in recovering judgment on the forfeited bond or recognizance.
For the reason given the judgment in this case must be affirmed.
-, for appellee.